I think the court erred in submitting to the jury the question whether a line was established by acquiescence of the predecessors in title of the two present contestants. There was no evidence of actual possession by either predecessor in title up to the line established by the jury's verdict. Neither was there evidence of any agreement as to anuncertain, unascertained, or disputed line, either express or presumed conclusively from acquiescence by acts or declarations. To bind successors in title the fixing of a line must be done by an express agreement over a disputed line, or by proof of acts or declarations establishing a line which is uncertain, unascertained, or in dispute. Code §§ 85-1601, 85-1602; Osteen
v. Wynn, 131 Ga. 209 (supra); Farr v. Woolfolk, 118 Ga. 277
(supra); Taylor v. Board of Trustees of Glenlock PublicSchool, 185 Ga. 61 (194 S.E. 169). Simply to say that such a line must be established by agreement would suffice to cover the case because proving acquiescence for seven years by acts or declarations is simply conclusive and presumptive evidence of an agreement. An agreement fixing a line about which there is no dispute and which is not shown to have been unascertained or uncertain at the time the alleged agreement was made has one of two results; it either results in fixing the line as called for by the deeds of the parties, or other muniments of title, or it fixes a new line. In the latter case the agreement violates the statute of frauds. Miller v. McGlaun, 63 Ga. 435; Farr v.Woolfolk, supra. It is only when the agreement is with reference to a disputed, unascertained, or uncertain line that it is without the statute. Miller v. McGlaun, Farr v.Woolfolk, supra. In the present case there was no evidence of an express agreement and none is contended for by Jones. Neither was there evidence of acquiescence for seven years by the predecessors in title of Jones and Swinson. But even if there had been evidence of acquiescence there was no evidence that the line *Page 602 
was disputed, unascertained, or uncertain at the time of the alleged acquiescence, and under the authority of Miller v.McGlaun, supra, nothing was done about the line which would bind the successors in title of the parties who it is contended established the line by acquiescence. There was evidence of blazes and marks showing the line. It is not shown who made them, but even if they were made to carry out an agreement as to a line which was not unascertained, disputed, or uncertain the result would be the same, because in such a case to bind successors in title there must have been actual possession. Miller v.McGlaun, supra. There was no evidence of acts or declarations by the present contestants authorizing the establishment of the line fixed by the jury. The sole question under the evidence was where the true lot line was located.